DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The response filed on 1/12/22 to the restriction requirement of 10/12/21 has been received.  Without traverse, Applicant has elected the following species, “identified by a distinct combination of every recited SEQ ID NO of a single antibody”: SEQ ID NOs:41, 122, 126, 64, 66, and 68. 
Claims 56 and 81-99 are pending.
Claims 82, 84-89, 95, 97, and 99 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 56, 81, 83, 90-94, 96, and 98 are currently under consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 56, 81, 83, 90-94, 96, and 98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10533052 B2. Although the instant claims are directed to nucleic acids encoding the patented antibodies. One would be motivated, with an expectation of success, to generate the patented antibodies by expressing nucleic acids encoding said antibodies in order to obtain the patented antibodies. Based on basic knowledge of the genetic code, nucleic acids encompassed by the instant claims are readily envisioned by one of skill in the art as nucleic acids that encode said antibodies.

Claims 56, 81, 83, 90-94, 96, and 98 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10077306 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to nucleic acids encoding the patented antibodies. One would be motivated, with an expectation of success, to generate the patented antibodies by expressing nucleic acids encoding said antibodies in order to obtain the patented antibodies. Based on basic knowledge of the genetic code, nucleic acids encompassed by the instant claims are readily envisioned by one of skill in the art as nucleic acids that encode said antibodies.

Claim 56, 81, 83, 90-94, 96, and 98 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 35, 37, 47-49, 51-53, 55-61, and 78-80 of copending Application No. 16316991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to nucleic acids encoding the copending antibodies. One would be motivated, with an expectation of success, to generate the copending antibodies by expressing .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SEAN E AEDER/             Primary Examiner, Art Unit 1642